171 N.J. Super. 34 (1979)
407 A.2d 1253
JOHN J. FRANCIS, HUGH P. FRANCIS AND J. RAYMOND BERRY, TRUSTEES OF PRITCHARD & BAIRD INTERMEDIARIES CORP., PRITCHARD & BAIRD, INC., P & B INTERMEDIARIES CORP., AND P & B, INC., PLAINTIFFS-RESPONDENTS,
v.
UNITED JERSEY BANK, ADMINISTRATOR OF THE ESTATE OF CHARLES H. PRITCHARD, LILLIAN P. OVERCASH, EXECUTRIX OF THE ESTATE OF LILLIAN G. PRITCHARD AND LILLIAN P. OVERCASH, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued October 16, 1979.
Decided October 26, 1979.
*35 Before Judges FRITZ, KOLE and LANE.
Mr. Clive S. Cummis argued the cause for appellants (Messrs. Sills, Beck, Cummis, Radin & Tischman, attorneys; Mr. Thomas J. Demski, of counsel and on the brief; Mr. Kenneth F. Oettle on the brief).
Mr. Hugh P. Francis argued the cause for respondents (Messrs. Francis & Berry, attorneys).
PER CURIAM.
We cannot concur with the trial judge in his opinion that the defalcations which here concern us and which are so indisputably manifest might be characterized as fraudulent conveyances as that term is known to the law. The fact is that essentially all *36 the misappropriated monies were actually trust funds. Conversion would be a more appropriate term. The distinction does not affect the result or our view of its propriety.
We affirm substantially for the reasons set forth in the opinion of the trial judge, 162 N.J. Super. 355 (Law Div. 1978), following a motion for new trial or in the alternative a reduction in the judgment, supplementing an oral opinion delivered at the conclusion of the trial, and in turn supplemented by a letter dated August 18, 1978.